Aradigm Corporation

International Scientific Advisory Agreement

This Agreement is made by Aradigm Corporation (“Aradigm”) and Babatunde Otulana,
M.D., an individual (“Consultant”), effective the 1st of January, 2009, (the
“Effective Date”) for the purpose of setting forth the exclusive terms and
conditions by which Aradigm will acquire Consultant’s services.

In consideration of the mutual obligations specified in this Agreement, and any
compensation paid to Consultant for his or her services, the parties agree to
the following

1. Engagement of Services.

Consultant, pursuant to the terms of this Agreement, is retained by Aradigm to
provide the services as described in Exhibit A.

2. Payment for Services.

(a) In consideration for services specified in Exhibit A, Aradigm will grant to
Consultant, subject to approval of Aradigm’s Board of Directors, a non-statutory
stock option covering twenty thousand (20,000) shares of Aradigm’s common stock
for up to eight (8) days of service. Such options shall be granted at the next
Board of Directors meeting and shall vest quarterly over a two (2) year period
from the Effective Date. In addition, Aradigm will pay the Consultant a fee of
ten thousand dollars ($10,000). First installment ($5,000) will be made upon
execution of the agreement, with the balance due on the first anniversary
(January 1, 2010). Aradigm will pay the Consultant a fee based on a rate per day
of one thousand two hundred dollars ($1,200) for each day beyond the eight
(8) days of service.

(b) Aradigm will also reimburse Consultant for reasonable travel and other
incidental expenses incurred by Consultant in performing the services under this
Agreement; provided, however, that Aradigm shall not be obligated hereunder
unless (i) Aradigm has agreed in advance to reimburse costs other than travel
and accommodation costs associated with ISAB meetings, and (ii) Consultant
provides Aradigm with appropriate receipts or other relevant documentation for
all such costs as part of any submission for reimbursement.

3. Nondisclosure and Trade Secrets.

3.1 Company Information. During the term of this Agreement and in the course of
Consultant’s performance hereunder, Consultant may receive or otherwise be
exposed to confidential and/or proprietary information relating to Aradigm’s
technology know-how, trade secrets, data, inventions, developments, plans
business practices, and strategies. Such confidential and/or proprietary
information of Aradigm (collectively referred to as “Information”) may include
but not be limited to: (i) confidential and/or proprietary information supplied
to Consultant with the legend “Aradigm Confidential” or equivalent;
(ii) Aradigm’s marketing and customer support strategies, financial information
(including sales, costs, profits and pricing methods), internal organization,
employee information, and customer lists; (iii) Aradigm’s technology, including,
but not limited to, discoveries, inventions, research and development efforts,
data, software, trade secrets, processes, samples, AERx® drug delivery
technology, AERx Strip® dosage forms and other related technology, formulas,
methods, product and know-how and show-how; (iv) all derivatives, improvements,
additions, modifications, and enhancements to any of the above, including any
such information or material created or developed by Consultant under this
Agreement; or (v) information of third parties as to which Aradigm has an
obligation of confidentiality.

Consultant acknowledges the confidential and secret character of the Information
and agrees that the Information is the sole, exclusive and extremely valuable
property of Aradigm. Accordingly, Consultant agrees not to reproduce any of the
Information without the applicable prior written consent of Aradigm, not to use
the Information except in the performance of this Agreement, and not to disclose
all or any part of the Information in any form to any third party, either during
or after the term of this Agreement. Consultant agrees to protect all
Information of Aradigm with the same degree of care that it protects its own
Information (which, in any event, shall be not less than a reasonable degree of
care under the circumstances). Upon notice of termination of this Agreement for
any reason, including expiration of term, or upon Aradigm’s request, Consultant
agrees to cease using and to immediately return to Aradigm all whole and partial
copies and derivatives of the Information, whether in Consultant’s possession or
under Consultant’s direct or indirect control.

3.2 Other Employer Information. Consultant agrees that he will not, during his
engagement with Aradigm, improperly use or disclose any proprietary information
or trade secrets of his former or concurrent clients, employers or companies,
and that he will not bring onto the premises of Aradigm any unpublished
documents or any property belonging to his former or concurrent clients,
employers or companies unless consented to in writing by said employers or
companies. .

3.3 Third Party Information. Consultant recognizes that Aradigm has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on Aradigm’s part to maintain the confidentiality
of such information and, in some cases, to use it only for certain limited
purposes. Consultant agrees that he owes Aradigm and such third parties, both
during the term of his engagement and thereafter, a duty to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person, firm or corporation (except in a manner that is
consistent with Aradigm’s agreement with the third party) or use it for the
benefit of anyone other than Aradigm or such third party (consistent with
Aradigm’s agreement with the third party).

4. Ownership of Work Product.

4.1 Disclosure of Work Product. As used in this Agreement, the term “Work
Product” means any invention, whether or not patentable, and all related
know-how, designs, mask works, trademarks, formulae, processes, manufacturing
techniques, trade secrets, ideas, artwork, software or other copyrightable or
patentable works. Consultant agrees to disclose promptly in writing to Aradigm,
or any person designated by Aradigm, all Work Product which is solely or jointly
conceived, made, reduced to practice, or learned by Consultant in the course of
any work performed for Aradigm (“Aradigm Work Product”). Consultant represents
that any Work Product relating to Aradigm’s business or any project which
Consultant has made, conceived or reduced to practice at the time of signing
this Agreement (“Prior Work Product”) has been disclosed in writing to Aradigm
and attached to this Agreement as Exhibit B. If disclosure of any such Prior
Work Product would cause Consultant to violate any prior confidentiality
agreement, Consultant understands that it is not to list such Prior Work Product
in Exhibit B but it will disclose a cursory name for each such invention, a
listing of the party(ies) to whom it belongs, and the fact that full disclosure
as to such Prior Work Product has not been made for that reason. A space is
provided in Exhibit B for such purpose.

4.2 Ownership of Work Product. Consultant shall specifically describe and
identify in Exhibit B all technology which (a) Consultant intends to use in
performing under this Agreement, (b) is either owned solely by Consultant or
licensed to Consultant with a right to sublicense and (c) is in existence in the
form of a writing or working prototype prior to the Effective Date (“Background
Technology”). Consultant agrees that any and all Inventions conceived, written,
created or first reduced to practice in the performance of work under this
Agreement shall be the sole and exclusive property of Aradigm.

4.3 Assignment of Aradigm Work Product. Except for Consultant’s rights in the
Background Technology, Consultant irrevocably assigns to Aradigm or its
designee, all right, title and interest worldwide in and to the Aradigm Work
Product and all applicable intellectual property rights related to the Aradigm
Work Product, including without limitation, copyrights, trademarks, trade
secrets, patents, moral rights, contract and licensing rights, whether or not
patentable or registerable under copyright or similar laws, (the “Proprietary
Rights”). Except as set forth below, Consultant retains no rights to use the
Aradigm Work Product and agrees not to challenge the validity of Aradigm’s
ownership in the Aradigm Work Product. Consultant hereby grants to Aradigm a
non-exclusive, royalty-free, irrevocable and world-wide right, with rights to
sublicense through multiple tiers of sublicensees, to reproduce, make derivative
works of, publicly perform, and publicly display in any form or medium, whether
now known or later developed, distribute, make, use and sell Background
Technology and any Prior Work Product incorporated or used in the Aradigm Work
Product for the purpose of developing and marketing Aradigm products. Consultant
further acknowledges that all original works of authorship which are made by
Consultant (solely or jointly with others) within the scope of and during the
period of this agreement and which are protectable by copyright are “works made
for hire” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101).

4.4 Waiver of Assignment of Other Rights. If Consultant has any rights to the
Aradigm Work Product that cannot be assigned to Aradigm, Consultant
unconditionally and irrevocably waives the enforcement of such rights, and all
claims and causes of action of any kind against Aradigm with respect to such
rights, and agrees, at Aradigm’s request and expense, to consent to and join in
any action to enforce such rights. If Consultant has any right to the Aradigm
Work Product that cannot be assigned to Aradigm or waived by Consultant,
Consultant unconditionally and irrevocably grants to Aradigm during the term of
such rights, an exclusive, irrevocable, perpetual, worldwide, fully paid and
royalty-free license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, create derivative works of, distribute, publicly
perform and publicly display by all means now known or later developed, such
rights.

4.5 Assistance. Consultant agrees to cooperate with Aradigm or its designee(s),
both during and after the term of this Agreement, in the procurement and
maintenance of Aradigm’s rights in Aradigm Work Product and to execute, when
requested, any other documents deemed necessary by Aradigm to carry out the
purpose of this Agreement. Consultant agrees to execute upon Aradigm’s request a
signed transfer of copyright to Aradigm in the form attached to this Agreement
as Exhibit D for all Aradigm Work Product subject to copyright protection,
including, without limitation, computer programs, notes, sketches, drawings and
reports.

4.6 Enforcement of Proprietary Rights. Consultant will assist Aradigm in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Aradigm Work Product in any and all countries. To
that end Consultant will execute, verify and deliver such documents and perform
such other acts (including appearances as a witness) as Aradigm may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof. In addition,
Consultant will execute, verify and deliver assignments of such Proprietary
Rights to Aradigm or its designee. Consultant’s obligation to assist Aradigm
with respect to Proprietary Rights relating to such Aradigm Work Product in any
and all countries shall continue beyond the termination of this Agreement, but
Aradigm shall compensate Consultant at a reasonable rate after such termination
for the time actually spent by Consultant at Aradigm’s request on such
assistance.

4.7 Execution of Documents. In the event Aradigm is unable for any reason, after
reasonable effort, to secure Consultant’s signature on any document needed in
connection with the actions specified in the preceding sections 4.5 and 4.6,
Consultant hereby irrevocably designates and appoints Aradigm and its duly
authorized officers and agents as its agent and attorney in fact, which
appointment is coupled with an interest, to act for and in its behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of the preceding paragraph with the same
legal force and effect as if executed by Consultant. Consultant hereby waives
and quitclaims to Aradigm any and all claims, of any nature whatsoever, which
Consultant now or may hereafter have for infringement of any Proprietary Rights
assigned hereunder to Aradigm.

4.8 Exception to Assignments. Consultant understands that the provisions of this
Agreement requiring assignment of inventions and works of authorship to Aradigm
do not apply to any invention which qualifies fully under the provisions of the
California Labor Code Section 2870 (attached hereto as Exhibit C). Consultant
will advise Aradigm promptly in writing of any inventions or works of authorship
which Consultant believes meet the criteria in California Labor Code Section
2870 and not otherwise disclosed in Exhibit B.

4.9 Obligation to Keep Aradigm Informed. During the term of this Agreement, and
for one (1) year after its termination for any reason, Consultant will promptly
disclose to Aradigm fully and in writing all patent applications filed by him or
on his behalf.

5. Conflicting Engagements.

Consultant will notify Aradigm in writing prior to entering into any employment
or consulting arrangement with one or more third parties which involves subject
matter substantially similar to services Consultant is to provide hereunder or
which is provided for the benefit of third parties who are competitors of
Aradigm. During the term of this Agreement, Consultant shall not accept any
employment or consulting work which conflicts with Consultant’s obligations to
Aradigm hereunder or which may involve use or disclosure of Information other
than as permitted hereunder.

6. Term; Termination.

Unless otherwise terminated, the term of this Agreement shall be for two
(2) years from the Effective Date. Either Aradigm or Consultant may terminate
this Agreement upon thirty (30) days prior written notice to the other. In the
event this Agreement is terminated, Consultant shall, promptly upon termination,
return all Information (including all copies thereof) as provided in Section 3,
deliver all Work Product and related documentation to Aradigm, and provide
Aradigm with an invoice for any work provided by Consultant for which
compensation has not already been paid. If compensation has been advanced to
Consultant, Consultant shall reimburse any amounts for which work has not been
performed prior to the date of the notice of termination. Sections 3, 4 and 8
shall survive the termination of this Agreement for any reason, including
expiration of the term of this Agreement.

7. Independent Contractor.

Consultant is an independent contractor, is not an agent or employee of Aradigm
and is not authorized to act on behalf of Aradigm. Consultant will not be
eligible for any employee benefits, nor will Aradigm make deductions from any
amounts payable to Consultant for taxes. Payment of all taxes due on any amounts
paid to Consultant hereunder shall be the sole responsibility of Consultant.

8. General.

The parties’ rights and obligations under this Agreement will bind and inure to
the benefit of their respective successors and assigns, except that Consultant
may not delegate or assign any of his or her obligations or rights under this
Agreement without Aradigm’s prior written consent. If Consultant assigns any
rights or delegates any obligations without Aradigm’s prior written consent,
then such assignment or delegation shall be null and void. This Agreement and
Exhibit A, attached hereto and hereby incorporated herein, constitute the
parties’ final, exclusive and complete understanding and agreement with respect
to the subject matter hereof, and supersede all prior and contemporaneous
understandings and agreements relating to its subject matter. This Agreement may
not be waived, modified or amended unless mutually agreed upon in writing by
both parties. In the event any provision of this Agreement is found to be
legally unenforceable, such provision shall be deemed deleted from the Agreement
and such unenforceability shall not prevent enforcement of any other provision
of the Agreement. This Agreement shall be governed by the laws of the State of
California, excluding its conflicts of laws principles. Any notices required or
permitted hereunder shall be given to the appropriate party at the address
specified below or at such other address as the party shall specify in writing.
Such notice shall be deemed given either upon personal delivery, one (1) day
after being sent by overnight delivery service, three (3) days after the date of
mailing if sent by certified or registered mail, postage prepaid, or on the day
of transmission by facsimile, provided that the notifying party confirms receipt
of such transmission with the other party by telephone. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute a single instrument.

In Witness Whereof, the parties hereto have executed this Agreement as of the
Effective Date.

ARADIGM CONSULTANT

             
Signature:
  /s/ Igor Gonda   Signature:   /s/ Babatunde Otulana
 
           
Date:
  12/12/08   Date:   12/12/08
 
           
Name:
  Igor Gonda   Name:   Tunde Otulana, M.D.
Title:
  Chief Executive Officer   Title:  

Address:
  Aradigm Corporation
3929 Point Eden Way
Hayward, CA 94545   Address:


  On file with Aradigm



Phone:
  (510) 265-9000   Phone:   On file with Aradigm

1

EXHIBIT A

Description of services to be provided from January 1, 2009 to December 31,
2010:



•   Consulting services:

1. Serve as a member of Aradigm’s scientific advisory board (“SAB”) and perform
the duties of a member to be decided upon by the mutual agreement of Aradigm,
the chairman of the SAB and its members.

2. Meet with other SAB members, review goals of Aradigm and develop strategies
for achieving them.

3. Provide advice, support, theories, techniques and improvements in Aradigm’s
scientific research and product development activities.

4. The services that are the subject of this Agreement consist of: (1) assisting
Aradigm with selection of drug development candidates; (2) clinical critique of
product development; (3) assistance with the design and analysis of clinical
trials; and (4) discussions with third parties designated by Aradigm with
respect to Aradigm’s business. Consultant has performed, and will continue to
perform, these services for Aradigm in good faith and to the best of
Consultant’s ability, upon Aradigm’s request at places and times agreeable to
Aradigm and Consultant.



•   All invoices will be submitted to the attention of: Accounting Department,
Aradigm Corporation, 3929 Point Eden Way, Hayward, CA 94545.



•   Igor Gonda, Ph.D. is the primary Aradigm contact, with the assistance of
Kathy Pitta.

2





Exhibit B

Prior Work Product Disclosure

EXCEPT AS LISTED IN SECTION 2 BELOW, THE FOLLOWING IS A COMPLETE LIST OF ALL
PRIOR WORK PRODUCT THAT HAVE BEEN MADE OR CONCEIVED OR FIRST REDUCED TO PRACTICE
BY CONSULTANT ALONE OR JOINTLY WITH OTHERS PRIOR TO MY ENGAGEMENT BY ARADIGM:

No inventions or improvements.

See below:

Additional sheets attached.

DUE TO A PRIOR CONFIDENTIALITY AGREEMENT, CONSULTANT CANNOT COMPLETE THE
DISCLOSURE UNDER SECTION 1 ABOVE WITH RESPECT TO INVENTIONS OR IMPROVEMENTS
GENERALLY LISTED BELOW, THE PROPRIETARY RIGHTS AND DUTY OF CONFIDENTIALITY WITH
RESPECT TO WHICH CONTRACTOR OWES TO THE FOLLOWING PARTY(IES):

Invention or Improvement Party(ies) Relationship

1.
2.
3.

Additional sheets attached.

Background Technology Disclosure

The following is a list of all Background Technology which Consultant intends to
use in performing under this Agreement:

3

EXHIBIT C

CALIFORNIA LABOR CODE SECTION 2870
EMPLOYMENT AGREEMENTS;
ASSIGNMENT OF RIGHTS

"(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”

4

Exhibit D

Assignment of Copyright

For good and valuable consideration which has been received, the undersigned
sells, assigns and transfers to Aradigm Corporation, a California corporation,
and its successors and assigns, the copyright in and to the following work,
which was created by the following indicated author(s):

Title:

Author(s):

Copyright Office Identification No. (if any):

and all of the right, title and interest of the undersigned, vested and
contingent, therein and thereto.

Executed this      day of      , 20     .

Signature:

Printed Name:

5